Hyman, C. J.
N. C. Selby gave his note, payable to the order of Joseph Maillot & Co., who endorsed it in blank.
Before maturity, it was held and owned by the “ State Savings Association,” which caused it to be presented and protested for non-payment on its maturity. The plaintiff, obtaining the note after its maturity, brought suit thereon against Joseph Maillot, one of the partners of the firm, and recovered judgment against him for its amount, with interest and cost. Maillot has appealed from the judgment.
He contends that the endorsement of the partnership name was made by John Benson, one of the members thereof, for accommodation; that the firm was not established for such purpose, and that Benson could not thus bind it; and further, that the consideration for which the note was given, had failed.
Whatever rights the association had against maker and endorsers oí the note are in the plaintiff, who is a subsequent holder of the note to the association, and no other defence can be validly set up against him but what could be urged against the association.
The presumption in law is, that the holder of a note acquired it in good faith, and for the defendant to make valid his defence, he must show that the association did not acquire the note in good faith.
No evidence has been adduced to such effect.
Defendant further argues that the notice of the dishonor of the note should have been given to him individually.
Notice of dishonor of a note, served in due time on a partnership, is sufficient to fix the responsibility, both of the partnership and the members thereof, when demand has been properly made.
Let the judgment be affirmed, and let the defendant pay the cost of this appeal.
Howell, J., recused.